

115 HR 6774 IH: Iran Payments Accountability Act of 2018
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6774IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Bishop of Michigan (for himself and Mr. Conaway) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of National Intelligence to seek to determine if the Government of Iran has
			 used certain funds received by reason of sanctions relief pursuant to the
			 Joint Comprehensive Plan of Action or cash payments conveyed by the United
			 States in early 2016 to sponsor foreign terrorist organizations,
			 facilitate illicit narcotics activities, or conduct military operations in
			 Syria, and for other purposes.
	
 1.Short titleThis Act may be cited as the Iran Payments Accountability Act of 2018. 2.Determination and report on use of funds received by the Government of Iran by reason of sanctions relief pursuant to the Joint Comprehensive Plan of Action or cash payments conveyed by the United States in early 2016 (a)Determination (1)In generalThe Director of National Intelligence shall seek to determine if the Government of Iran has used any of the funds described in paragraph (2)—
 (A)to sponsor any foreign terrorist organization, including Hamas, Hezbollah, or Iran’s Revolutionary Guard Corps;
 (B)to engage in violence or hostilities against United States nationals or members of the United States Armed Forces;
 (C)to conduct military operations in Syria; or (D)to facilitate illicit narcotics activities.
 (2)Funds describedFunds described in this paragraph are— (A)funds received by reason of any action involving any measure of statutory sanctions relief by the United States pursuant to the Joint Comprehensive Plan of Action; and
 (B)cash payments totaling $1,700,000,000 conveyed by the United States Government to the Government of Iran in early 2016.
					(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report that contains—
 (A)the determination of the Director required under subsection (a) and a justification for the determination; and
 (B)a description of whether the cash payments described in subsection (a)(2)(B)— (i)constituted an exchange of cash payments for hostages; or
 (ii)were discussed as part of negotiations for the Joint Comprehensive Plan of Action. (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
				3.Actions to demand repayment of funds from the Government of Iran
 (a)Initial actionsIf the determination of the Director of National Intelligence contained in the report submitted to Congress under section 2 is an affirmative determination, the Secretary of State shall immediately demand repayment of funds described in section 2(a)(2) from the Government of Iran.
 (b)Subsequent actionsUntil such time as funds described in section 2(a)(2) are repaid by the Government of Iran, the Secretary of State shall continue to take actions to prioritize repayment of such funds, including actions to leverage repayment of such funds in future diplomatic engagements with the Government of Iran and through imposition of new or increased sanctions against Iran.
 4.DefinitionsIn this Act: (1)Action involving any measure of statutory sanctions relief by the United StatesThe term action involving any measure of statutory sanctions relief by the United States has the meaning given such term in section 135(c)(3) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
 (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated by the Secretary of State as a foreign terrorist organization pursuant to section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (3)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, agreed to at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements, including side agreements, related to the Joint Comprehensive Plan of Action, and transmitted by the President to Congress on July 19, 2015, pursuant to section 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
			